On June 12, 1995, a notice of appeal and memorandum in support of jurisdiction tendered by appellant were filed inadvertently without the docket fee or affidavit of indigency required by S.Ct.Prac.R. XV. Appellant tendered an affidavit of indigency on June 22, 1995. Whereas appellant did not file the requisite affidavit of indigency within the time for perfecting his appeal under S.Ct.Prac.R. II(2)(A)(1),
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed, effective June 30, 1995.